Title: To Alexander Hamilton from Aaron Ogden, 27 August 1799
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir.
            Elizabeth Town August 27. 1799
          
          Your letter of the 22d. instant came by the mail of Saturday and was received by me on the Monday following, being yesterday, I am now on this day setting to execute your commission with all the dispatch in my power.
          I have the honor to be with the utmost respect your mo. ob. servt
          
            Aaron Ogden
          
          Major General Alexander Hamilton 
        